Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants amendments, filed on 6/15/22, have overcome the previously relied upon prior art rejection to Numata et al. (TW-201418268) and places the application in condition for allowance.  Independent claims 1 and 13 require that when Y is NR2 and RA, RB, R1, or R2 comprises 
    PNG
    media_image1.png
    361
    566
    media_image1.png
    Greyscale

The compounds taught by Numata et al. are satisfy the condition that Y is NR2 and RA, RB, R1, or R2 comprises 
    PNG
    media_image2.png
    85
    188
    media_image2.png
    Greyscale
.  However, in the compounds suggested by Numata et al. which meets this condition, no further groups satisfying 
    PNG
    media_image3.png
    92
    197
    media_image3.png
    Greyscale
or 
    PNG
    media_image4.png
    108
    108
    media_image4.png
    Greyscale
are included.  Allowable claim 12 has been rewritten into independent form and newly added claim 21 is also allowable as it directly depends from claim12.  Numata et al. represents the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766